         Case 1:20-cv-05221-PAE Document 61 Filed 12/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALTACORP CAPITAL INC., n/k/a ATB Capital
Markets Inc.,

                                      Plaintiff,
                       -v-                                            20 Civ. 5221 (PAE)

 FINANCIAL INDUSTRY REGULATORY                                              ORDER
 INDUSTRY, INC., FINRA REGULATION
 INC., f/k/a FINRA Dispute Resolution, Inc.,
 and JOHN C.T. CLOGHESY,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       This case, as it now stands, concerns the arbitrability of a dispute between a Canadian

investment firm, AltaCorp Capital Inc. (“AltaCorp”), and its former employee, John C.T.

Cloghesy (“Cloghesy”). Before addressing the merits of that dispute, however, the Court has an

“independent obligation to determine whether subject-matter jurisdiction exists.” Hertz Corp.

v. Friend, 559 U.S. 77, 94 (2010). AltaCorp argues that the Court lacks subject-matter

jurisdiction over Cloghesy’s motion to compel because the Federal Arbitration Act (“FAA”)

does not contain a grant of subject-matter jurisdiction and because Cloghesy’s motion presents

only state-law claims between two Canadian citizens. See Durant, Nichols, Houston, Hodgson

& Cortese–Costa, P.C. v. Dupont, 565 F.3d 56, 63 (2d Cir.2009) (FAA does not confer subject-

matter jurisdiction); F5 Cap. v. Pappas, 856 F.3d 61, 75 (2d Cir. 2017) (no diversity “where the

only parties are foreign entities”); Dkt. 34 (“Counterclaims”) ¶¶ 1, 8 (Cloghesy and AltaCorp are

citizens of Canada). For the most part, Cloghesy concedes all this. See Dkt. 53 at 3–6. Instead,
          Case 1:20-cv-05221-PAE Document 61 Filed 12/29/20 Page 2 of 3




he argues that, despite the Court’s lack of original jurisdiction, it should exercise supplemental

jurisdiction over his counterclaims and motion to compel.

       Neither party, however, discusses a separate possible basis for the Court’s subject-matter

jurisdiction. Unlike chapter 1 of the FAA, chapter 2—which implements the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 2517, 330

U.N.T.S. 38, 9 U.S.C. §§ 201–208 (“New York Convention”)—does grant federal courts

jurisdiction over motions to compel arbitration. See 9 U.S.C. § 203 (“An action or proceeding

falling under the [New York Convention] shall be deemed to arise under the laws and treaties of

the United States. The district courts of the United States . . . shall have original jurisdiction over

such an action or proceeding, regardless of the amount in controversy.”); id. § 206 (“A court

having jurisdiction under this chapter may direct that arbitration be held in accordance with the

agreement at any place therein provided for, whether that place is within or without the United

States.”). The New York Convention “applies to an arbitration agreement, like the Agreement[]

at issue here, that is commercial and that is not ‘entirely between citizens of the United States.’”

Motorolla Credit Corp. v. Uzan, 388 F.3d 39, 49 (2d Cir. 2004) (quoting 9 U.S.C. § 202).

       Here, Cloghesy is a citizen of Canada, and AltaCorp is a Canadian corporation. See

Counterclaims ¶¶ 1, 8. It thus appears that, under the New York Convention, the Court may

have subject-matter jurisdiction over at least Cloghesy’s motion to compel arbitration in its

original, rather than supplemental, jurisdiction. See, e.g., Republic of Iraq v. ABB AG,

769 F. Supp. 2d 605, 609 (S.D.N.Y. 2011), aff’d sub nom. Republic of Iraq v. BNP Paribas USA,

472 F. App’x 11 (2d Cir. 2012); see also GE Energy Power Conversion Fr. SAS, Corp. v.

Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1644 (2020) (New York Convention

“empowers courts to compel arbitration”).



                                                  2
         Case 1:20-cv-05221-PAE Document 61 Filed 12/29/20 Page 3 of 3




       Accordingly, to afford each party the opportunity to be heard on this issue, the Court

directs as follows. By January 8, 2021, Cloghesy shall file a supplemental memorandum in

support of his motion to compel arbitration and in opposition to AltaCorp’s motion to dismiss his

counterclaims. By January 15, 2021, AltaCorp shall file a supplemental memorandum in

response. The Court does not authorize any reply. Each memorandum shall be limited to

discussing the implications, if any, of the New York Convention for the Court’s authority to

resolve Cloghesy’s motion to compel arbitration and related counterclaims, see 9 U.S.C. § 203.

       Neither memorandum shall exceed 10 double-spaced pages.



       SO ORDERED.


                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 29, 2020
       New York, New York




                                                3
